Thomson, J.,
delivered the opinion of the court.
This case was commenced before a justice of the peace, and found its way into the county court. At the trial in that court each of the parties testified in his own behalf, and in his testimony took occasion to contradict that of the other. The defendant, while on the witness stand, was asked if he did not make certain statements at the trial before the justice inconsistent with those he had just made. He answered that he did not. Thereupon the justice himself was produced, who swore that he did; but the justice, in turn, was squarely contradicted by another witness who was present when the statements were alleged to have been made. According to the testimony of the plaintiff, he was entitled to judgment for the amount of his claim ; and according to the testimony of the defendant, the latter was entitled to judgment for the amount of his counterclaim. The court, having listened to the several witnesses, concluded that the facts were with the defendant, and gave him judgment accordingly. The plaintiff, being dissatisfied with the judgment, appealed to this court.
The appellant does not show us how the judgment can, or why it should, be reversed. Unless the court erred in believing the wrong men, the judgment is right; and whether *282it so erred or not is something concerning which we are not competent to express an opinion. Giving credit to one witness, and withholding it from another, is not a matter upon which error can be predicated. We refer the appellant’s counsel to the opinion in the case of Brunk v. Staats, ante, p. 70, for reasons why the judgment cannot be disturbed.

Affirmed.